Citation Nr: 0510888	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  01-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic low back disability 
manifested by low back pain and bilateral buttock and lower 
extremity numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
chronic low back disability manifested by low back pain and 
bilateral buttock and lower extremity numbness.  In November 
2001, the Board remanded the veteran's claim to the RO for 
additional action.  In October 2003, the Board again remanded 
the veteran's claim to the RO.  The veteran has been 
represented throughout this appeal by the American Legion.  

For the reasons and bases addressed below, compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
chronic low back disability manifested by low back pain and 
bilateral buttock and lower extremity numbness is DENIED.  


FINDING OF FACT

A chronic low back disability manifested by low back pain and 
bilateral buttock and lower extremity numbness was not caused 
by Department of Veterans Affairs surgical treatment, 
hospital care, or medical treatment.  


CONCLUSION OF LAW

A chronic low back disability manifested by low back pain and 
bilateral buttock and lower extremity numbness was not 
incurred as the result of Department of Veterans Affairs 
surgical treatment, hospital care, or medical treatment.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a chronic low back 
disability manifested by low back pain and bilateral buttock 
and lower extremity numbness is warranted as the disability 
was caused by October 1998 lumbar laminectomies performed at 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Medical Center or, in the alternative, increased in 
severity as the result of the VA surgical procedures.  

The provisions of 38 U.S.C.A. § 1151 (2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  
The provisions of 38 C.F.R. § 3.361 (2004 as amended) clarify 
that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.   

***

  (e)  Department employees and 
facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 38 
U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

A July 1998 VA treatment record indicates that the veteran 
complained of chronic low back pain and bilateral lower 
extremity and groin numbness.  Contemporaneous magnetic 
resonance imaging studies revealed severe lumbar spinal 
stenosis from L1 to L5.  VA clinical documentation dated in 
October 1998 indicates that the veteran was again diagnosed 
with lumbar stenosis and underwent L1 through L4 
laminectomies.  

A March 1999 VA treatment record states that the veteran 
reported a "progression of his symptoms despite his lumbar 
decompressive surgery."  An April 1999 VA physical 
evaluation notes that the veteran complained of chronic low 
back and left leg pain.  He indicated that his chronic low 
back pain had subsided slightly following his October 1998 
laminectomy.  Impressions of peripheral neuropathy of unknown 
etiology and chronic left L5-S1 nerve root distribution 
changes were advanced.  The VA physician commented that "it 
is most likely that the patient has failed back syndrome at 
this point."  

In his July 2000 claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, the veteran advanced that: he 
underwent an October 1998 back operation at a VA medical 
center; the surgical procedure did not relieve his low back 
pain and left lower extremity numbness; and he had been found 
to have a failed back syndrome.  He believed that the October 
1998 VA surgical procedure had chronically aggravated his low 
back disability.  

At a November 2000 VA examination for compensation purposes 
conducted by Stephen R. Hribar, M.D., the veteran complained 
of chronic low back pain since an October 1998 back 
operation.  The veteran clarified that he underwent 
"surgical intervention for back pain along with extremity 
numbness at the VA hospital in Oakland on October 27, 1998."  
Dr. Hribar reviewed the veteran's claims file.  The doctor 
commented that:

[The veteran] is noted to have pronounced 
degenerative changes of his lumbar and 
cervical region.  ...  The changes that he 
has underlying are related to the 
degenerative changes seen with aging.  

The previous surgery that he had 
undergone with multiple laminectomies may 
have contributed to a worsening of this 
process, though, by increasing the 
underlying movement at the motion 
segments, thus, an underlying condition 
that is related to the aging process 
cannot be ruled out to have been 
increased by previous surgical 
intervention through one of the 
physicians of the VA hospital system.  ...  
In summary, [the veteran's] back 
condition is not caused by or worsened by 
his previous service duty.  The 
degenerative lumbar stenosis would have 
occurred as part of [the veteran's] 
normal aging process and this is 
reinforced by the amount of degenerative 
cervical stenosis present on his 
radiological evaluation.  It cannot be 
ruled out though that an increase in 
motion may have occurred through previous 
surgical intervention when he underwent 
his laminectomies at the L1 through L4 
level.  This increased motion may have 
hastened the development and severity of 
his stenotic changes.  

In an August 2001 written statement, the accredited 
representative asserted that the veteran's low back 
disability was not the result of the natural progress of a 
disease, but rather due to VA treatment.  The accredited 
representative clarified that the claimed disability "was 
the result of how they performed his operation and the 
outcome of his surgery."  

A November 2002 physical evaluation from Dr. Hribar clarifies 
that:

[The veteran] has pronounced degenerative 
changes of his lumbar spine.  ...  The 
changes present are secondary to the 
normal degenerative changes one would see 
with the aging process.  ...  He is noted 
to have undergone prior surgery with 
multilevel laminectomies L1 through L4.  
...  He does not demonstrate any findings 
on [computerized tomography] scan that 
would provide any evidence that there is 
increased motion of the lumbar segments 
which would accelerate the degenerative 
process.  

[The veteran] does offer that his 
post-operative pain was unchanged 
compared to his pre-operative discomfort 
following his decompression.  He only 
demonstrates one level of pronounced 
stenosis on his [computerized tomography] 
scan at this time.  As such, it is of 
only a small likelihood that he had an 
incomplete compression during his initial 
surgery.  The degenerative changes that 
he currently experiences are more likely 
than not age related in nature. 

At an April 2004 VA examination for compensation purposes 
conducted by Thomas S. Muzzonigro, M.D., the veteran 
complained of progressive chronic low back pain and bilateral 
lower extremity since an October 1998 VA back operation.  Dr. 
Muzzonigro reviewed the veteran's claims file.  The doctor 
determined that:

1.  [The veteran's] current low back 
symptomatology is not attributable to his 
1998 lumbar laminectomy performed at the 
Oakland VA medical facility.  

2.  [The veteran's] current symptoms do 
not constitute known lumbar laminectomy 
residuals.  They rather reflect 
underlying persistent complaints of 
mechanical low back pain, degenerative 
disc disease, degenerative scoliosis, and 
incomplete resolution of what appears to 
be symptoms consistent with lumbar 
stenosis.  

3.  The lumbar laminectomy was certainly 
performed within reasonable and necessary 
appropriate medical standards.  

4.  [The veteran] was afforded 
appropriate post-operative care by the 
Oakland VA and Butler VA medical 
personnel.  

In his February 2005 written statement, the accredited 
representative asserts that the veteran's low back disability 
"was caused by the VA hospital and the operation he was 
given."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  In 
July 1998, the veteran was diagnosed with severe lumbar spine 
stenosis manifested by chronic low back pain and lower 
extremity sensory impairment.  In October 1998, he underwent 
multiple lumbar laminectomies at a VA medical facility.  
Unfortunately, the VA surgical procedures failed to 
significantly alleviate his severe low back and bilateral 
lower extremity symptoms.  

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) is warranted given that his 
current chronic lumbar spine disability was caused by the 
October 1998 VA lumbar laminectomies or, in the alternative, 
increased in severity following the October 1998 surgical 
procedures.  No competent medical professional has attributed 
any portion of the veteran's current chronic lumbar spine 
disability picture to his VA treatment.  Indeed, Drs. Hribar 
and Muzzonigro both determined that the veteran's chronic 
lumbar spine disabilities was not caused by either the 
October 1998 VA surgery or his subsequent VA medical care.  
The physicians attributed the veteran's chronic symptoms 
wholly to the continuation of his lumbar spine degenerative 
disc disease and stenosis.  No medical evidence demonstrates 
that any additional disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonable foreseeable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay witness is generally not capable 
of offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the veteran's statements as to the etiology of the claimed 
disorder to be unpersuasive.  

Prior to the October 1998 VA surgical procedures, the veteran 
was diagnosed with lumbar spinal stenosis.  The surgery was 
performed in an attempt to alleviate the veteran's stenosis.  
VA surgical treatment, hospital care, or medical treatment 
cannot cause the continuance of a disease for which the care 
or treatment was furnished unless the VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance.  Dr. Muzzonigro specifically found 
that the VA surgical and medical treatment provided to the 
veteran was both appropriate and properly conducted.  Given 
these facts, the Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic 
low back disability manifested by low back pain and bilateral 
buttock and lower extremity numbness may not be granted.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In March 
2004, the veteran was provided with a VCAA notice which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic low back disability manifested by low 
back pain and bilateral buttock and lower extremity numbness 
is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

